 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   LAURA JEAN BERGER
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00154-NONE-SKO

12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER

14   LEONARD MARELLA,                                    DATE: May 5, 2021
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Sheila K. Oberto

16

17          This case is set for status conference on May 5, 2021. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after

22 May 2, 2021. 1 This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1   findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2   record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

16 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

17 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

18 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

19 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

20 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

21 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

22 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

23 rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7).   2   If continued, this Court should designate a new date for the status

27
             2The parties note that General Order 612 acknowledges that a district judge may make
28   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
 1   conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2   continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5   through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on May 5, 2021.

 7          2.      By this stipulation, defendant now moves to continue the status conference until July 21,

 8 2021, and to exclude time between May 5, 2021, and July 21, 2021, under 18 U.S.C. § 3161(h)(7)(A),

 9 B(iv).

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that the discovery associated with this case

12          includes extensive investigative reports, audio recordings, and lengthy video footage. All of this

13          discovery has been either produced directly to counsel and/or made available for inspection and

14          copying.

15                  b)     Counsel for defendant desires additional time to review discovery in this matter

16          and to conduct investigation and research related to the charges and research surrounding

17          potential defenses.

18                  c)     Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him the reasonable time necessary for effective preparation, taking into

20          account the exercise of due diligence.

21                  d)     The government does not object to the continuance.

22                  e)     Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of May 5, 2021 to July 21, 2021,

27          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results

28          from a continuance granted by the Court at defendant’s request on the basis of the Court’s

      STIPULATION REGARDING EXCLUDABLE TIME                 3
      PERIODS UNDER SPEEDY TRIAL ACT
 1          finding that the ends of justice served by taking such action outweigh the best interest of the

 2          public and the defendant in a speedy trial.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7
     Dated: April 27, 2021                                     PHILLIP A. TALBERT
 8                                                             Acting United States Attorney
 9
                                                               /s/ LAURA JEAN BERGER
10                                                             LAURA JEAN BERGER
                                                               Assistant United States Attorney
11

12
     Dated: April 27, 2021                                     /s/ E. MARSHALL HODGKINS
13                                                             E. MARSHALL HODGKINS
14                                                             Counsel for Defendant
                                                               LEONARD MARELLA
15

16

17

18
                                           FINDINGS AND ORDER
19

20

21

22                                                            /s/ SHEILA K. OBERTO

23                                                    THE HONORABLE SHEILA K. OBERTO
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
